Exhibit 10.33
WESTERN REFINING, INC. EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
Western Refining, Inc., a Delaware corporation (the “Company”), hereby grants to
[____] (the “Participant”) this Award of Restricted Share Units (“RSUs”)
pursuant to the 2010 Incentive Plan of Western Refining, Inc. (the “Plan”) upon
the following terms and conditions:

                 
Name of Participant:
             
 
             
Grant Date:
             
 
             
Number of RSUs:
             

     1. This Award is subject to all terms and conditions of this Award
Agreement and the Plan. The terms of the Plan are hereby incorporated by
reference. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term in the Plan.
     2. Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election, be in cash or Shares or a combination thereof.
     3. To the extent dividends are paid on Shares after RSUs become
nonforfeitable and prior to the settlement and payment thereof, the Participant
shall be entitled to receive, at the time such underlying RSU is settled in
accordance with its terms, cash payments in amount equivalent to cash dividends
(without interest) on Shares with respect to the number of Shares covered by the
vested RSUs.
     4. Subject to the terms and conditions of the Plan and this Award
Agreement, and subject to the Participant’s continued employment, defined below,
as of the relevant Vesting Date, as hereinafter defined, the Participant shall
be entitled to receive (and the Company shall deliver to the Participant) the
number of Shares underlying the RSUs (or a cash payment therefor) in accordance
with the following schedule. For purposes of this Award Agreement, “Vesting
Date” shall mean [____] of each year after the year in which the Grant Date
occurs and any other date on which the RSU becomes nonforfeitable in accordance
with Section 6. Except as provided in Section 7, the RSU shall be settled by the
delivery of Shares or the value thereof, on or promptly following the Vesting
Date applicable thereto, but not later than [____] of the year in which such
Vesting Date occurs.

                   
On or after Vesting Date
    But Not Later Than     Shares    
 
               
 
               
 
               

Restricted Share Unit Award
Page 1 of 5

 



--------------------------------------------------------------------------------



 



     5. (a) If the Participant terminates employment for any reason prior to the
vesting of any RSUs in accordance with the schedule set forth in Section 4
hereof, any unvested RSUs hereunder as of the date of such termination shall
automatically be forfeited and cancelled by the Company unless provided
otherwise by any employment contract between the Participant and the Company or
otherwise accelerated by the Committee, in its sole discretion. Notwithstanding
the foregoing, all Restricted Shares not then vested shall immediately become
nonforfeitable if Participant’s employment, defined below, is terminated due to
Participant’s Disability or death.
          (b) In the event of a Change in Control, as hereinafter defined, any
RSUs which have not yet become nonforfeitable shall accelerate and become
nonforfeitable immediately upon the Change in Control.
          (c) For purposes of this Award, a “Change in Control” shall occur on
any one of the following:

  (i)   the date that any one person, or more than one person acting as a group
(as defined for purposes of Section 409A), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company. Notwithstanding the foregoing, it will not be a change in
control if the controlling shareholders, as defined in the Company’s Form 10-K
filed on February 29, 2008, acting individually or as a group (as defined for
purposes of Section 409A), acquire ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the stock of
the Company.     (ii)   the date a majority of members of the Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors before the date of the appointment or election.     (iii)   the
date that any one person, or more than one person acting as a group (as defined
for purposes of Section 409A), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the

Restricted Share Unit Award
Page 2 of 5

 



--------------------------------------------------------------------------------



 



      value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

  (iv)   The events specified in this Section 5(c) are intended to be events
that in each case would be treated as a change in ownership or control of the
Company or of a substantial portion of its assets, for purposes of Section 409A,
and shall be interpreted accordingly.

          (d) If Participant’s employment with the Company terminates other than
by reason of Disability or death, the RSUs (to the extent not then vested) shall
be forfeited as of the date Participant’s employment, defined below, so
terminates unless provided otherwise by any employment contract between the
Participant and the Company or otherwise accelerated by the Committee, in its
sole discretion.
     6. For purposes of this Award Agreement, Participant shall be considered to
be in the employment of the Company as long as Participant remains an Employee
of either the Company, a parent or subsidiary corporation (as defined in section
424 of the Code) of the Company, or a corporation or a parent or subsidiary of
any corporation assuming this Agreement, or as long as Participant remains a
director of the Company, as the case may be. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final.
     7. Notwithstanding any provision of the Award Agreement, if at the time an
RSU would otherwise be paid and settled in accordance with the terms hereof, the
receipt of such payment would give rise to compensation to the Participant that
is reasonably expected by the Company to not be fully deductible by virtue of
the limitation on deductibility imposed by Section 162(m) of the Code, then any
RSUs that are reasonably expected to result in nondeductible compensation shall
not be paid or settled on such date, but shall remain outstanding until the next
subsequent Vesting Date on which the Company reasonably expects that the payment
of such RSUs would be fully deductible. The deferral provided by this Section 7
is intended to comply with Treasury Regulation Sec.1.409A-2(b)(7)(i) and shall
be interpreted and administered in all respects in accordance therewith. Any
RSUs remaining unpaid in accordance with the provisions of this Section 7 at the
time the Participant incurs a separation from service shall be settled and paid
promptly following such termination of employment (or promptly following the
date which is six months after such termination of employment if such six-month
delay is required under Section 409A of the Code.)
     8. The Company shall have the right to take any action as may be necessary
or appropriate to satisfy any federal, state or local tax withholding
obligations, including, but not limited to, the right to withhold cash or shares
sufficient to pay any amount required to be withheld and to cause such shares to
be sold and the proceeds remitted to the Company. In the event that the proceeds
of such sale are less than the legally required withholding amount, the Company
may withhold the difference from any cash or shares then or thereafter payable
to Participant. The Company makes no commitment
Restricted Share Unit Award
Page 3 of 5

 



--------------------------------------------------------------------------------



 



or guarantee to Participant that any federal or state tax treatment will apply
or be available to any person eligible for benefits under this Award Agreement.
     9. An RSU does not represent an equity interest in the Company, and carries
no voting rights. The Participant will not have any rights of a shareholder with
respect to the RSUs until the Shares have been delivered to him.
     10. Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, Western Refining, Inc., 123 West Mills
Avenue, Suite 200, El Paso, Texas 79901, attention of the Plan Administrator,
or, if to the Participant, shall be delivered or mailed to the Participant’s
address as the same appears on the records of the Company.
     11. All decisions and interpretations made by the Board or the Committee
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive on all persons. In the event of any inconsistency between the
terms hereof and the provisions of this Award Agreement and the Plan, this Award
Agreement shall govern.
     12. By accepting this Award, the Participant acknowledges receipt of a copy
of the Plan, agrees to be bound by the terms and conditions set forth in this
Award Agreement and the Plan, as in effect from time to time, and agrees to
enter into any such written representations, warranties and agreements and
execute any such documents as the Company may reasonably request in order to
comply with the terms of this Award Agreement, the Plan, any securities laws or
any other applicable laws, rules or regulations.
     13. This Award Agreement shall be governed by the laws of the state of
Texas without giving effect to its choice of law provisions. The state or
federal courts sitting in Dallas County, Texas shall be the exclusive venue for
any dispute regarding the Plan or this Award Agreement.
     14. In the event that any provision of this Award Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award Agreement,
and this Award Agreement shall be construed and enforced as if the illegal,
invalid or unenforceable provision had never been included herein.
[REMAINDER OF PAGE INTENTIONALLY BLANK]
Restricted Share Unit Award
Page 4 of 5

 



--------------------------------------------------------------------------------



 



            WESTERN REFINING, INC.
      By:           Name:           Title:        

         
 
  Acknowledged and Agreed    
 
       
 
  PARTICIPANT    
 
       
Name:
       
 
       
Date:
       
 
       

Restricted Share Unit Award
Page 5 of 5

 